                 Case 2:20-cv-01320-JCC Document 81 Filed 08/05/21 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   ESTATE OF ADAM CHRISTOPHER                               CASE NO. C20-1320-JCC
     JENSEN, by the Personal Representative
10
     PAULA DOW, et al.,                                       ORDER
11

12                              Plaintiffs,
            v.
13
     COUNTY OF SNOHOMISH, et al.,
14

15                              Defendants.

16
            This matter comes before the Court on Defendants’ motions to compel (Dkt. Nos. 66,
17
     70). Having thoroughly considered the parties’ briefing and the relevant record, the Court finds
18
     oral argument unnecessary and hereby DENIES the motions for the reasons explained herein.
19
            This case involves the fatal shooting of Adam Jensen by the Snohomish County Sheriff’s
20
     Department on September 9, 2018. (See generally Dkt. No. 27-1.) During the discovery process,
21
     Defendants sought various health records for Mr. Jensen. (See Dkt. No. 67 at 27.) Plaintiffs
22
     produced records containing redactions. (See Dkt. Nos. 67 at 5, 71 at 2.) They claimed the
23
     redactions related to third-party health information. (Id.) Dissatisfied with the response and
24
     unable to come to an agreement on removal of the redactions, Defendants moved to compel the
25
     production of unredacted versions of the health records. (Dkt. Nos. 66, 70.)
26


     ORDER
     C20-1320-JCC
     PAGE - 1
               Case 2:20-cv-01320-JCC Document 81 Filed 08/05/21 Page 2 of 2




 1           As the Court has repeatedly indicated, discovery motions are strongly disfavored. See,

 2   e.g., Lillywhite v. AECOM, 2020 WL 4501596, slip op. at 2 (W.D. Wash. 2020); Williams v.

 3   Perdue, 2020 WL 1703787, slip op. at 1 (W.D. Wash. 2020). Nevertheless, the Federal Rules of

 4   Civil Procedure provide that a party may move to compel the production of discoverable

 5   information. See Fed. R. Civ. P. 37(a)(1). “Parties may obtain discovery regarding any

 6   nonprivileged matter that is relevant to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1).

 7           Based on the Court’s in camera review of unredacted copies of Mr. Jensen’s Banner

 8   Health Behavioral Health and Columbia Valley Community Health records, the Court concludes
 9   that the redacted portions of these records contain third-party health information not relevant to
10   this case. Therefore, this redacted information is not discoverable.
11           For the foregoing reasons, Defendants’ motions to compel (Dkt. Nos. 66, 70) are
12   DENIED. The Court declines to award attorney fees, as both parties’ actions in this matter were
13   substantially justified.
14           DATED this 5th day of August 2021.




                                                           A
15

16

17
                                                           John C. Coughenour
18                                                         UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26


     ORDER
     C20-1320-JCC
     PAGE - 2
